UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: None PUREDEPTH, INC. (Exact name of registrant as specified in its charter) Address:303 Twin Dolphin Drive, Suite 600, Redwood City, California 94065Phone: (650) 632-4651 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under Section 12(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriaterule provision relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:130 Pursuant to the requirements of the Securities Exchange Act of 1934 PureDepth, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 15, 2010 PUREDEPTH, INC. By: /s/ Andrew L. Wood Andrew L. Wood Chief Executive Officer
